Citation Nr: 1015764	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record demonstrates that the Veteran does not have a current 
diagnosis of left ear hearing loss for purposes of 
establishing service connection.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in February 
2008 in which the RO advised the appellant of the evidence 
needed to substantiate his service connection claim.  The 
appellant was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  This letter 
further advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  The Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims 
folder.  Specifically, the Board notes that the RO obtained 
the Veteran's service treatment records and the identified 
private medical records. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

The Board notes that the Veteran has not been given a VA 
examination in connection with the claim on appeal.  The 
Board finds, however, that an examination is not necessary 
under McLendon, as the record does not contain competent 
evidence that the Veteran suffers from left ear hearing loss.  
Therefore, the Board finds that a VA examination for left ear 
hearing loss is not warranted.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Left Ear Hearing Loss

The Veteran claims entitlement to service connection for left 
ear hearing loss.  He essentially contends that this 
disability was caused by his in-service noise exposure, 
including to rifles, grenades, artillery, and loud 
infiltration courses.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

According to the January 2008 private audiological 
examination report, the Veteran's left ear auditory 
thresholds were 20, 25, 25, 30, and 30 decibels at 500, 1000, 
2000, 3000, or 4000 Hertz, respectively, for a four-frequency 
average of 27.5 decibels. His left ear speech recognition 
score was 100 percent. The examiner diagnosed mild high 
frequency sensorineural hearing loss bilaterally.

The Board finds that, despite the private audiologist's 
diagnosis of hearing loss, the Veteran does not have left ear 
hearing loss for VA purposes that satisfies any of the 
thresholds listed in 38 C.F.R. § 3.385.  Specifically, none 
of the auditory thresholds from any of the relevant 
frequencies is above 40 decibels, the left ear does not have 
three audio thresholds at or above 26 decibels, and the 
Veteran's left ear speech discrimination score is not less 
than 94 percent.  There are no contrary audiological results 
suggesting that he does satisfy the criteria of 38 C.F.R. § 
3.385.

The Veteran is competent to report difficulty hearing out of 
his left ear.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  However, he is not 
competent to diagnose hearing loss as defined by VA 
regulations, see Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992), and the competent medical evidence does not show 
that he currently meets VA's requirements for a left ear 
hearing loss disability.  Without a currently diagnosed 
disability, service connection for left ear hearing loss may 
not be granted.  See Brammer, supra.

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the 'benefit-of-the-doubt' 
rule enunciated in 38 U.S.C.A. § 5107(b).  However, as the 
preponderance of the evidence is against the claim, that rule 
is not applicable in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Accordingly, entitlement to service connection 
for left ear hearing loss is denied. 


ORDER


Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


